SUBSIDIARIES OF SYSTEMAX INC. Exhibit 21 Domestic Subsidiaries Global Computer Supplies Inc. (a New York corporation) Global Equipment Company Inc. (a New York corporation) TigerDirect Inc. (a Florida corporation) Nexel Industries Inc. (a New York corporation) Systemax Manufacturing Inc. (a Delaware corporation) Profitcenter Software Inc. (a New York corporation) Global Government & Education Inc. (a Delaware corporation) Global Gov/Ed Solutions Inc. (a Delaware corporation) Papier Catalogues Inc. (a New York corporation) Misco America Inc. (a Delaware corporation) SYX Services Inc. (a Delaware corporation) SYX Distribution Inc. (a Delaware corporation) Streak Products Inc. (a Delaware corporation) Misco Germany Inc. (a New York corporation) CompUSA Retail Inc. (a Delaware corporation) CompUSA.com Inc. (a Florida corporation) New CompUSA Corp. (a Delaware corporation) CircuitCity.com Inc. (a Delaware corporation) Systemax Puerto Rico Inc. (a Puerto Rican corporation) Worldwide Rebates Inc. (a Florida corporation) 1 OnRebate.com Inc. (a Delaware corporation) Tek Serv Inc. (a Delaware corporation) Target Advertising Inc. (a Delaware corporation) Software Licensing Center Inc. (a Florida corporation) SYX North American Tech Holdings LLC (a Delaware limited liability company) Rebate Holdings LLC (a Delaware limited liability company) Global Industrial Holdings LLC (a Delaware limited liability company) SYX S.A. Holdings Inc. (a Delaware corporation) SYX S.A. Holdings II Inc. (a Delaware corporation) Global Industrial Marketplace Inc. (a Delaware corporation) Foreign Subsidiaries Misco UK Limited (a U.K. corporation) TigerDirect.ca Inc. (a Canadian corporation) Global Industrial Canada Inc. (a Canadian corporation) Systemax Italy S.R.L (an Italian corporation) Wstore Europe S.A.S (a French corporation) Inmac Wstore SAS (a French corporation) I-Com Software Eurl (a French corporation) Misco Nederland BV (a Dutch corporation) Global Directmail B.V. (a Dutch corporation) Misco AB (a Swedish corporation) Misco Iberia Computer Supplies S.A. (a Spanish corporation) 2 Misco Ireland Limited (an Irish corporation) Systemax Europe Sarl (a Luxembourg corporation) Systemax EMEA Technology Group Limited (a UK corporation) SYX Services Private Limited (an Indian corporation) Misco OY (a Finnish corporation) Systemax Polska Sp Zoo (a Polish corporation) Systemax Business Services K.F.T. (a Hungarian corporation) 3
